BILLINGS, Chief Judge.
Plaintiff, former wife of defendant, sued the defendant for an alleged breach of an *882oral contract. Trial was to the court and at the close of plaintiff’s evidence, the court ruled the alleged agreement was illegal and unenforceable and entered judgment in favor of the defendant. We affirm.
In 1973 the defendant wanted a divorce from plaintiff but was without legal grounds and a nonresident of this state. In exchange for an uncontested divorce wherein plaintiff would be the petitioner, the defendant orally agreed to convey to plaintiff the family residence and discharge the mortgage indebtedness against it. Following the divorce the property was conveyed to plaintiff but defendant refused to pay the mortgage and this suit, seeking the amount of the indebtedness, was filed.
Plaintiff and defendant had been separated for five years and defendant was living with another woman. Plaintiff would not seek a divorce and would have contested such a proceeding if defendant had attempted to initiate the same. Defendant was not an innocent and injured party, was without grounds for divorce, and a nonresident of Missouri. It was only after he agreed to plaintiff’s terms and conditions that an uncontested divorce proceeding was instituted and concluded. Plaintiff’s evidence shows that an uncontested divorce was bargained for. The agreement was illegal, void, and against public policy. Gardine v. Cottey, 360 Mo. 681, 230 S.W.2d 731 (banc 1950); Murray v. Murray, 293 S.W.2d 436 (Mo.1956).
The judgment is affirmed.
AH concur.